MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                ATTORNEY FOR APPELLEE
Kyle (Katherine) Wood                                  Jeanine Kerridge
Katherine J. Rybak                                     Barnes & Thornburg LLP
Indiana Legal Services, Inc.                           Indianapolis, Indiana
Bloomington, Indiana
ATTORNEYS FOR AMICUS CURIAE
NOTRE DAME CLINICAL LAW
CENTER
Judith Fox                                                              Jun 30 2015, 7:05 am
Jackson Garvey, Certified Legal Intern
Notre Dame Clinical Law Center
South Bend, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Theodore Miller,                                           June 30, 2015

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           82A04-1412-SC-598

        v.                                                 Appeal from the Vanderburgh
                                                           Superior Court
                                                           The Honorable J. August Straus,
LVNV Funding LLC,                                          Magistrate
Appellee-Plaintiff                                         Trial Court Cause No. 82D06-1403-
                                                           SC-2891




Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 82A04-1412-SC-598 | June 30, 2015            Page 1 of 7
                                          Case Summary
[1]   In 2005, Appellant-Defendant Theodore Miller obtained a Walmart credit card,

      with the credit account being owned by General Electric Capital Corporation.

      Miller last made a payment on the account in 2009, leaving an unpaid balance

      of approximately $1500. At some point, the debt was acquired by Appellee-

      Plaintiff LVNV Funding LLC, who sued Miller to collect. During the hearing

      in this small-claims action, the trial court took judicial notice of an affidavit of

      debt attached to LVNV’s complaint and entered judgment in LVNV’s favor.

      Miller contends that LVNV failed to produce sufficient evidence to sustain the

      trial court’s judgment and that the trial court abused its discretion in basing its

      judgment on allegedly improper hearsay evidence. We affirm.



                            Facts and Procedural History
[2]   On January 20, 2005, Miller obtained a Walmart credit card issued by General

      Electric Capital. Miller last made a payment on the Walmart card on

      September 25, 2009, leaving an unpaid balance of $1509.97. On March 14,

      2014, LVNV filed a notice of claim in small-claims court to collect the debt. On

      October 28, 2014, the trial court held a hearing on the matter, taking judicial

      notice of an affidavit of debt attached to LVNV’s notice of claim, which

      provided as follows:

                                         AFFIDAVIT OF DEBT
              Comes now affiant, and states:


      Court of Appeals of Indiana | Memorandum Decision 82A04-1412-SC-598 | June 30, 2015   Page 2 of 7
        1.       I, Tobie Griffin, am an employee of Resurgent Capital
                 Services, LP, servicing agent for Plaintiff, and I am
                 authorized to make this affidavit.
        2.       I am of adult age and am fully authorized by Plaintiff to
                 make the following representations which are true
                 according to documents kept in the normal course of
                 Plaintiff’s business and/or my personal knowledge. I am
                 familiar with the recordkeeping practices of Plaintiff.
        3.       Plaintiff has obtained this debt from GE Money Bank and
                 the original owner of this debt was General Electric
                 Capital Corporation.
        4.       Theodore Miller, the Defendant, has an unpaid balance of
                 $1,509.97 on account ************3475, plus interest at a
                 rate of 0.00% from 5/2/2010. This account was opened on
                 1/20/2005. The last payment from Defendant was
                 received on 9/25/2009.
        5.       The account which is the subject of the Complaint is a
                 credit account.
        6.       This account balance includes:
                 a.      Late fees in the amount of $ 0.00 accruing from
                         5/2/2010.
                 b.      Interest at a rate of 0.00% beginning from
                         5/2/2010.
                 c.      Plaintiff is not seeking attorney’s fees.
        7.       Plaintiff believes that Defendant is not a minor or an
                 incompetent individual.
                 I swear or affirm under the penalties of perjury that the
                 foregoing representations are true.
Appellant’s App. p. 15.




Court of Appeals of Indiana | Memorandum Decision 82A04-1412-SC-598 | June 30, 2015   Page 3 of 7
[3]   At the conclusion of the hearing, the trial court entered judgment in favor of

      LVNV for $1509.97 plus court costs. On November 26, 2014, Miller filed a

      motion to correct error, which the trial court denied on December 2, 2014.


                                 Discussion and Decision
[4]   Miller is appealing from a judgment in a small claims action, and we therefore

      employ the following standard of review:


              Judgments in small claims actions are “subject to review as
              prescribed by relevant Indiana rules and statutes.” Ind. Small
              Claims Rule 11(A). Under Indiana Trial Rule 52(A), the clearly
              erroneous standard applies to appellate review of facts
              determined in a bench trial with due regard given to the
              opportunity of the trial court to assess witness credibility. This
              “deferential standard of review is particularly important in small
              claims actions, where trials are ‘informal, with the sole objective
              of dispensing speedy justice between the parties according to the
              rules of substantive law.’” City of Dunkirk Water & Sewage Dep’t v.
              Hall, 657 N.E.2d 115, 116 (Ind. 1995) (quoting S.C.R. 8(A)). But
              this deferential standard does not apply to the substantive rules of
              law, which are reviewed de novo just as they are in appeals from
              a court of general jurisdiction. Lae v. Householder, 789 N.E.2d
481, 483 (Ind. 2003). Similarly, where a small claims case turns
              solely on documentary evidence, we review de novo, just as we
              review summary judgment rulings and other “paper records.”
              See Harrison v. Thomas, 761 N.E.2d 816, 818 (Ind. 2002)
              (reviewing the trial court’s decision de novo after a bench trial
              where the parties relied on documentary evidence); Univ. of S.
              Ind. Found. v. Baker, 843 N.E.2d 528, 531 (Ind. 2006) (“To the
              extent the evidence the parties offered is admissible, it is
              documentary .... our standard of review is de novo.”)
      Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1067-68 (Ind. 2006).


      Court of Appeals of Indiana | Memorandum Decision 82A04-1412-SC-598 | June 30, 2015   Page 4 of 7
                               I. Sufficiency of the Evidence
[5]   Miller first contends that the affidavit of debt noticed by the trial court is

      insufficient to establish that LVNV actually owned the debt at issue. In small

      claims actions,

              A judgment in favor of a party having the burden of proof will be
              affirmed if the evidence was such that a reasonable trier of fact
              could conclude that the elements of the claim were established by
              a preponderance of the evidence. This court gives due deference
              to the trial court’s opportunity to judge the credibility of the
              witnesses, does not reweigh the evidence, and considers only the
              evidence and reasonable inferences therefrom that support the
              trial court’s judgment.
      Fortner v. Farm Valley-Applewood Apts., 898 N.E.2d 393, 398 (Ind. Ct. App. 2008)

      (citations omitted).


[6]   As previously mentioned, LVNV submitted an affidavit of debt with its notice

      of complaint, which was required in this case. See Indiana Small Claims Rule

      2(B) (“The notice of claim shall contain … [a] brief statement of the nature and

      amount of the claim; and … if the claim is on an account, an Affidavit of Debt,

      in a form substantially similar to Small Claims Appendix A shall be

      attached[.]”).


[7]   Miller claims that the following passage of the affidavit of debt is insufficient to

      establish that it owned Miller’s debt: “Plaintiff has obtained this debt from GE

      Money Bank and the original owner of this debt was General Electric Capital

      Corporation.” Appellant’s App. p. 15. We disagree. Miller takes issue with

      what he argues is the insufficient (1) foundation for the affiant’s knowledge and
      Court of Appeals of Indiana | Memorandum Decision 82A04-1412-SC-598 | June 30, 2015   Page 5 of 7
      (2) evidence of valid assignments of the debt from General Electric Capital to

      GE Money Bank and then to LVNV. The affidavit, however, contains an

      unequivocal statement that LVNV owns the debt, a statement based on the

      affiant’s personal knowledge and LVNV’s records, with which Griffin avers to

      be familiar. Moreover, as LVNV points out and Miller concedes, Griffin’s

      affidavit conformed to the sample affidavit provided in Small Claims Appendix

      A. The trial court was entitled to credit Griffin’s affidavit and did so. Miller is

      essentially arguing that LVNV should have had to prove more than the Small

      Claims Rules require. Miller, however, points to no authority that any more

      evidence than a properly-executed affidavit of debt is required in a small claims

      proceeding, and we are aware of none. Miller’s argument, in the end, is

      nothing more than an invitation to reweigh the evidence (or substantially

      rewrite the Small Claims Rules), which we will not do.


                                               II. Hearsay
[8]   Miller also contends that the trial court should not have been able to rely on the

      affidavit of debt, even if nominally sufficient to prove LVNV’s claim, because it

      was based on hearsay containing legal conclusions regarding the elements of

      that claim. Again, as Miller acknowledges, Small Claims Rule 8(A) provides

      that


              [t]he trial shall be informal, with the sole objective of dispensing
              speedy justice between the parties according to the rules of
              substantive law, and shall not be bound by the statutory
              provisions or rules of practice, procedure, pleadings or evidence


      Court of Appeals of Indiana | Memorandum Decision 82A04-1412-SC-598 | June 30, 2015   Page 6 of 7
              except provisions relating to privileged communications and
              offers of compromise.
      (Emphasis added). So, prohibitions against the use of hearsay simply do not

      apply in small claims proceedings. A further Miller acknowledgment is that the

      Indiana Supreme Court has upheld a small claims judgment based solely on

      hearsay by a non-party affiant. See Matusky v. Sheffield Square Apts., 654 N.E.2d
740, 742 (Ind. 1995). Miller, however, contends that we should carve out an

      exception for “hearsay statements that assert nothing more than the elements of

      a claim without factual support[,]” arguing that allowing such statements

      “opens the door to unscrupulous plaintiffs to pursue claims to which they have

      no legal right.” Appellant’s Br. p. 15. In the end, though, Miller provides no

      relevant legal authority to support the creation of such an exception, and we are

      aware of none. The Small Claims Rules allow the use of hearsay, and that is

      that. The trial court did not abuse its discretion in basing its judgment on the

      evidence contained in Griffin’s affidavit.


[9]   The judgment of the trial court is affirmed.


      Vaidik, C.J., and, Kirsch, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 82A04-1412-SC-598 | June 30, 2015   Page 7 of 7